219 Ga. 707 (1964)
135 S.E.2d 409
ALEXANDER
v.
ROZETTA et al.
22378.
Supreme Court of Georgia.
Argued February 11, 1964.
Decided February 18, 1964.
*708 E. E. Moore, Jr., J. C. Daugherty, for plaintiff in error.
Stephens Mitchell, A. A. Baumstark, contra.
ALMAND, Justice.
The Housing Authority of the City of Atlanta brought its petition in Fulton Superior Court to condemn a described tract of land under the provisions of Ch. 36-11 of the Code of 1933. Ernest Alexander was named as a party claiming an interest in the property sought to be condemned. Assessors were appointed and they fixed the amount to be paid the condemnees. Ernest Alexander filed his answer and intervention in which he asserted that he had a valuable interest in the land condemned by reason of a lease from one Charles Rozetta, acting as agent of the heirs of the Rozetta Estate; that he went into possession of the tract and constructed a valuable commercial building thereon for which he is entitled to adequate compensation and a hearing to determine the value of said improvements. After a hearing the court disallowed the intervention and denied the prayers of Alexander.
From the above recital it is apparent that the sole purpose of the intervention was to seek the establishment of intervenor's claim and the amount of same as against the condemnation funds paid into court. Thus the case is one falling in the jurisdiction of the Court of Appeals, Boswell v. Underwood, 217 Ga. 675 (124 SE2d 394); Grant v. Oakey, 218 Ga. 723 (130 SE2d 490); Howard v. Pate, 218 Ga. 741 (130 SE2d 752), and is
Transferred to the Court of Appeals. All the Justices concur.